IN THE SUPREME COURT OF PENNSYLVANIA
                                    MIDDLE DISTRICT


 JUAN CARLOS MARTINEZ HOUSE,                    :   No. 168 MM 2020

                       Petitioner


                v.



 COURT OF COMMON PLEAS, DA, BUCKS               :


 COUNTY PROBATION OFFICER                       .



 SUPERVISOR, JUDGE CLYDE W. WAITE,

                       Respondents


                                        ORDER



PER CURIAM

       AND NOW, this 8th day of February, 2021, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED. The Prothonotary is DIRECTED to strike the name of

the jurist from the caption.